Appellant, in a very able and plausible motion for rehearing, insists that the Court erred in holding the evidence sufficient to sustain his conviction in this: That the prosecutrix was not corroborated with reference to her age; that age is an element of the offense of seduction as much as the promise of marriage or the act of sexual intercourse. Therefore, he contends, her testimony with reference to her age being under twenty-five years is required to be corroborated.
We are not in accord with his contention. The time of the birth of the seduced female or her age is no act of either the seducer or the seduced party. It is an element of the offense which is made so by the law and for which neither of the acting parties are responsible. Therefore we do not think it necessary that the seduced female be corroborated on any constituent element of the offense which neither she nor her seducer by any word or act produced, or for which neither of them was in any way responsible. The question was before this Court in the case of Williams v. State, 128 S.W. 1120, and was decided adversely to appellant's contention. See also Hunt v. State,214 S.W. 983, and authorities there cited.
Appellant also contends that we erred in our original opinion in holding that the argument of the district attorney, as set out and discussed therein, was not a reference to the defendant's failure to testify. We have again examined the authorities and see no good reason for receding from our original position.
We have considered all of the other matters assigned as error and discussed at length by appellant in his motion, but remain of the opinion that the proper disposition was made of the case on original submission.
Consequently, the motion for rehearing will be overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 133